Citation Nr: 0836643	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  07-18 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for gastro-esophageal 
reflux disease (claimed as a stomach condition), to include 
as due to inservice exposure to ionizing radiation.

3.  Entitlement to service connection for diabetes mellitus, 
to include as due to inservice exposure to ionizing 
radiation.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The issue of service connection for gastro-esophageal reflux 
disease (GERD) is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's current tinnitus began many years after 
service and is not related to his military service.

2.  The veteran's current diabetes mellitus, type II, is not 
shown to have been present in service, or for many years 
thereafter, nor is it the result of any incident occurring 
during his military service, to include claimed exposure to 
ionizing radiation.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).

2.  Diabetes mellitus was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
so incurred, to include as due to inservice exposure to 
ionizing radiation. 38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309. 3.311 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Prior to the initial adjudication of the instant case, the 
RO's August 2005 letter advised the veteran of the foregoing 
elements of the notice requirements.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (noting that a VCAA defect may be 
cured by issuance of a fully compliant notification followed 
by a re-adjudication of the claim). 

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims for service connection.  Thus, 
any questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Accordingly, the Board finds that the content requirements of 
the notice VA is to provide have been met.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004). 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained the veteran's 
service medical records, as well as his identified VA and 
private medical treatment records.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  As for his claim seeking service connection 
for tinnitus, a medical opinion regarding the etiology of 
this condition has been obtained.  As for his claim seeking 
service connection for diabetes mellitus, a medical opinion 
concerning the etiology of this condition is not needed in 
this matter.  In making this determination, the Board notes 
that there is no treatment for or diagnosis of diabetes 
mellitus during service, or within the first post service 
year.  Moreover, the first evidence of this condition is not 
shown for many years after the veteran's discharge from the 
service, and there is no indication that his current diabetes 
mellitus is associated with the veteran's service, or any 
incident occurring therein, to include claimed exposure to 
ionizing radiation.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(holding that VA did not err in denying service connection 
when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).  Finally, 
there is no indication in the record that additional evidence 
relevant to the issues being decided herein is available and 
not part of the record.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

I. Service Connection Claims

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
diabetes mellitus, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis herein 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

Historically, the veteran served on active duty in the Navy 
from June 1967 to March 1971.  A review of his service 
medical records is completely silent as to any treatment for 
or diagnoses of tinnitus or diabetes mellitus.  His report of 
separation examination, performed in March 1971, noted that 
his ears, drums, and endocrine system were normal.  

A.  Tinnitus

The veteran contends that he was exposed to acoustic trauma 
in service, and that he currently has tinnitus as a result.  
Specifically, he attributed this condition to being around 
heavy equipment during service, and his service personnel 
records document that he served as a crane operator during 
service.

Although the service medical records are negative for any 
evidence of tinnitus, service connection may be granted for 
any disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).  

In the instant case, the evidence shows that the veteran 
currently has tinnitus.  Nevertheless, this condition is not 
shown to have been diagnosed until 2005, and there is no 
competent evidence that the veteran's current tinnitus is 
related to his military service.  See Hickson, 12 Vet. App. 
at 253.  

Although the veteran's statements are competent to report 
events and observations, such as being exposed to noise in 
service, his statements are not competent evidence to provide 
an opinion as to the etiology of his current disorder.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  Because he is not a physician, the veteran is not 
competent to make a determination that his current tinnitus 
is the result of any injury to his ears decades ago.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).

As such, the fact remains that there is no competent evidence 
on file linking the veteran's current tinnitus to service or 
to any incident of service, despite his assertions that such 
a causal relationship exists.  This lack of cognizable 
evidence is particularly dispositive as the first medical 
evidence of record noting any complaints of tinnitus is dated 
in 2005, thirty-four years after his period of service had 
ended.  See Mense v. Derwinski, 1 Vet. App. 354 (1991).  
Moreover, the VA examiner in December 2005 opined that it was 
"not at least as likely as not" that the veteran's current 
tinnitus resulted from his military service.  In support of 
this opinion, the VA examiner noted that the veteran reported 
the onset of his tinnitus as occurring four to five years 
ago, over thirty years after his discharge from the service.  
Moreover, the VA examiner reached this conclusion after 
having reviewed the veteran's claims folder and conducting a 
physical examination of his condition.  As there is no 
competent evidence which provides the required nexus between 
military service and the issue on appeal, service connection 
for tinnitus is not warranted.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as there is no 
evidence of tinnitus in service, and no competent evidence 
which provides the required nexus between military service 
and tinnitus, the preponderance of the evidence is against 
the veteran's claim for service connection for tinnitus, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

B. Diabetes Mellitus 

The veteran is seeking entitlement to service connection for 
diabetes mellitus.  He attributes this condition to his 
claimed inservice exposure to ionizing radiation.  
Specifically, he claims he was exposed to nuclear radiation 
while working in and around nuclear submarines in service.

Service connection for a disability claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  

First, there are specific diseases which may be presumptively 
service-connected if manifest in a radiation-exposed veteran.  
A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d) (3) as a veteran who, while serving on active duty 
or on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan or Nagasaki, Japan by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; internment as a prisoner of war 
(or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946; or the veteran's presence at certain specified 
additional locations.   See 38 C.F.R. § 3.309(d)(3).  

In applying this statutory presumption, there is no 
requirement for documenting the level of radiation exposure.  
The presumptively service-connected diseases specific to 
radiation-exposed veterans are the following: leukemia (other 
than chronic lymphocytic leukemia), cancer of the thyroid, 
cancer of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary gland, cancer of the urinary tract, bronchiolo- 
alveolar carcinoma, cancer of the bone, cancer of the brain, 
cancer of the colon, cancer of the lung, and cancer of the 
ovary. 38 C.F.R. § 3.309(d)(2).

After reviewing the evidence of record, the Board finds that 
the veteran is not shown to be a "radiation-exposed 
veteran" as that term is defined in 38 C.F.R. § 38 C.F.R. § 
3.309(d)(3).  Moreover, diabetes mellitus is not listed as a 
condition warranting presumptive service connection for 
radiation-exposed veterans. 38 C.F.R. § 3.309(d)(2).  As 
such, service connection for diabetes mellitus is not 
warranted under this presumption.

The second avenue of recovery is found under 38 C.F.R. § 
3.311(b)(2).  This provision provides that certain listed 
"radiogenic" diseases found 5 years or more after service in 
an ionizing-radiation-exposed veteran may be service 
connected if the VA Undersecretary for Benefits determines 
that they are related to ionizing radiation exposure while in 
service or if they are otherwise linked medically to ionizing 
radiation exposure while in service.  When it has been 
determined that: (1) a veteran has been exposed to ionizing 
radiation as a result of participation in the atmospheric 
testing of nuclear weapons, the occupation of Hiroshima or 
Nagasaki, Japan, from September 1945 until July 1946, or 
other activities as claimed; (2) the veteran subsequently 
develops a specified radiogenic disease; and (3) the disease 
first becomes manifest in the period specified, the claim 
will be referred to the VA Under Secretary for Benefits for 
further consideration in accordance with 38 C.F.R. § 
3.311(c).  When such a claim is forwarded for review, the VA 
Undersecretary for Benefits shall consider the claim with 
reference to 38 C.F.R. § 3.311(e) and may request an advisory 
medical opinion from the VA Undersecretary of Health. 38 
C.F.R. § 3.311(b), (c)(1).  The medical adviser must 
determine whether sound scientific and medical evidence 
supports a conclusion that it is at least as likely as not 
that the disease resulted from in-service radiation exposure 
or whether there is no reasonable possibility that the 
disease resulted from in-service radiation exposure. 38 
C.F.R. § 3.311(c)(1).

Pursuant to 38 C.F.R. § 3.311(b)(2), radiogenic diseases 
include the following: all forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia, thyroid cancer, breast 
cancer, lung cancer, bone cancer, liver cancer, skin cancer, 
esophageal cancer, stomach cancer, colon cancer, pancreatic 
cancer, kidney cancer, urinary bladder cancer, salivary gland 
cancer, multiple myeloma, posterior subcapsular cataracts, 
non-malignant thyroid nodular disease, ovarian cancer, 
parathyroid adenoma, tumors of the brain and central nervous 
system, cancer of the rectum, lymphomas other than Hodgkin's 
disease, prostate cancer, and any other cancer. 38 C.F.R. § 
3.311(b)(2).  A disease is also considered a radiogenic 
disease where competent scientific or medical evidence that 
the claimed condition is a radiogenic disease is received. 
See 38 C.F.R. § 3.311(b)(4).

As diabetes mellitus is not shown to be a radiogenic disease 
as defined in 38 C.F.R. § 3.311(b)(2), and given that there 
is no competent evidence of record suggesting that the 
veteran's diabetes mellitus is a radiogenic disease, see 38 
C.F.R. § 3.311(b)(4), service connection for diabetes 
mellitus, claimed secondary to inservice exposure to ionizing 
radiation, must be denied.  The Board also notes that in 
absence of a radiogenic disease, additional development of 
this matter is not needed. See 38 C.F.R. § 3.311(a) 
(addresses the need for obtaining a dose assessment only for 
claims in which a radiogenic disease has been established); 
and 38 C.F.R. § 3.311(b)(4) (addresses the need to obtain an 
opinion from the Under Secretary of Benefits only for claims 
in which the claimant cited or submitted competent scientific 
or medical evidence that the claimed condition is a 
radiogenic disease).

Regarding the third avenue of recovery, the United States 
Court of Appeals for the Federal Circuit has determined that 
the Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 
29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation. 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Service 
connection on a direct basis will be addressed below.

A review of the evidence does not support the claim of 
service connection for diabetes mellitus on a direct basis.  
The veteran's service medical records are negative for this 
disorder, and there is no medical evidence that this disorder 
is related to his military service.  In making this 
determination, the Board points out that the first evidence 
of the veteran concluding with a diagnosis of diabetes 
mellitus is dated in January 1997, over twenty-six years 
after his discharge from the service.  Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991).  

The January 1997 treatment report noted that the veteran had 
a history of insulin dependent diabetes mellitus.  A 
treatment report, dated in August 1997, noted that the 
veteran had a nearly twenty-year history of having been 
diagnosed with insulin dependent diabetes mellitus.  Even so, 
this suggests the onset of this condition in 1977, six years 
after the veteran's discharge from the service.  A subsequent 
treatment report, dated in September 2004, noted that he had 
a history of diabetes mellitus, type II, for the past twenty-
five years.

In this case, the veteran's statements are not competent 
evidence to establish a causal relationship between his 
current diabetes mellitus, type II, and his military service, 
or to any incident therein.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  In the 
absence of competent medical evidence that the veteran's 
diabetes mellitus, type II, is related to his military 
service or was caused or aggravated by a service-connected 
disability, the preponderance of the evidence is against the 
veteran's claim for service connection for diabetes mellitus, 
type II.  As such, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is denied.

Service connection for diabetes mellitus is denied.

 
REMAND

The veteran is seeking service connection for GERD (claimed 
as a stomach condition).  Specifically, he claims that this 
condition was initially manifested during his military 
service, and has continued to exist ever since.

Based upon its review of the veteran's claims folders, the 
Board finds that there is a further duty to assist the 
veteran with his claim herein.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
discussed the steps to be taken in determining whether a VA 
examination is necessary prior to final adjudication of a 
claim.  In disability compensation claims, the Secretary must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence establishing that an 
event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
there is insufficient competent medical evidence on file for 
the Secretary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The Court in 
McClendon observed that the 
third prong, which requires that the evidence of record 
"indicates" that the claimed disability or symptoms "may be" 
associated with the established event, is a low 
threshold.  McLendon, 20 Vet. App. at 83. 
  
A review of the veteran's claims folder revealed that the 
veteran was provided with VA examinations of the esophagus, 
hiatal hernia and stomach in January 2007.  The VA 
examinations concluded with a diagnosis of history of GERD.  
The VA examination of the stomach noted the veteran's history 
of having been treated during his active duty service, in 
April 1968, for complaints of intermittent nausea or 
vomiting.  It also noted that the veteran's spouse had 
submitted a statement reporting that the veteran has had 
ongoing stomach complaints since his discharge from the 
service, and that there was documented medical treatment for 
this condition beginning in the 1990s.  Unfortunately, the VA 
examiner failed to provide any opinion as to whether or not 
the veteran's stomach disorder was incurred or aggravated 
during his active duty service.  

Given these facts, and pursuant to McClendon, the Board 
concludes that a new VA examination is necessary to ascertain 
whether the veteran's current GERD (claimed as a stomach 
disorder) is related to his military service.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the veteran and 
afford him the opportunity to identify 
the source of any medical records that 
pertain to his current GERD (claimed as a 
stomach disorder).  The Board is 
particularly interested in evidence of 
treatment for this condition prior to 
1997 and since June 2005.  Subsequently, 
the RO must make arrangements to obtain 
all records of treatment or examination 
from all sources listed by the veteran.  
All information obtained must be made 
part of the file.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  The veteran and 
his representative must be informed as to 
the result of these efforts.  The veteran 
must then be given an opportunity to 
respond.

2.  Thereafter, the RO must make 
arrangements to provide the veteran with 
the appropriate examination to determine 
the etiology of his current GERD (claimed 
as a stomach disorder).  The claims file 
must be made available to and reviewed by 
the examiner.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  Thereafter, based upon 
review of the service and post service 
medical records, the examiner should 
identify any stomach disorder found 
(including GERD); and for each condition 
identified, the examiner must provide an 
opinion as to whether it is at least as 
likely as not that the current condition 
is related to his military service, 
including his inservice treatment for 
complaints of vomiting and nausea.  If 
such a determination cannot be made 
without resort to speculation, the 
examiner must specifically state this.  A 
complete rationale for all opinions must 
be provided.  The report must be typed.

3.  The RO must notify the veteran that 
it is his responsibility to report for 
any VA examination scheduled and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).   In 
the event that the veteran does not 
report for any scheduled examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to his last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.  Copies of all 
documentation notifying the veteran of 
any scheduled VA examination must be 
placed in the veteran's claims file.

4.  After the development requested has 
been completed, the RO must review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this Remand.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

5.  The RO must then readjudicate the 
claim on appeal and, thereafter, if the 
claim on appeal remains denied, the 
veteran and his representative, if any, 
must be provided a supplemental statement 
of the case.  After the veteran has had 
an adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


